DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

PTO-892 Form
Related patent application publications having common assignee and/or inventor with the instant application are made of record for completeness.

Information Disclosure Statements
The IDS, submitted on 14 January 2021 has been received, entered and considered by the Examiner.  A copy is included herein.
	The listed documents are database records disclosing chemical structures with 

The IDS, submitted on 22 January 2021 has been received, entered and considered by the Examiner.  A copy is included herein.  The listed documents have been determined to be not relevant to the patentability of the instant claims.

	The instant application remains allowable for the reasons of record.

Conclusion
Claims 31-48 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625